EXHIBIT 99.1 THIRD AMENDMENT TO AN SUPPLY AGREEMENT This Third Amendment to AN Supply Agreement (“Third Amendment”) is entered into by and between Orica USA, Inc. (“Orica”) and El Dorado Chemical Company (“EDC”), with an effective date of December 9, 2008 (“Effective Date”) in reference to the following: A.Orica and EDC entered into that certain AN Supply Agreement dated November 1, 2001 (the “Original Agreement”), as amended by that certain Amended and Restated First Amendment letter dated April 3, 2007 relating to ammonia supply (“First Amendment”). Orica and EDC also entered into a Second Amendment to AN Supply
